DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
Allowable Subject Matter
Claims 1-9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a semiconductor memory device comprising, along with other recited claim limitations, wherein an upper surface of the conductive contact pluq facinq the dummy stack body is formed lower than an upper surface of the source film facinq the dummy stack body as amended on 6/21/2021 and as argued on page 7 of the remarks filed on 6/21/2021. Claims 2-9 and 11 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 12, prior art failed to disclose or fairly suggest a semiconductor memory device comprising, along with other recited claim limitations, wherein an upper surface of the conductive contact pluq facinq the upper insulatinq structure is formed lower than an upper surface of the source film facinq the upper insulatinq structure as
amended on 6/21/2021 and as argued on page 7 of the remarks filed on 6/21/2021. Claims 13-18 depend from claim 12 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        7/27/2021